COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




EX PARTE:  CHESTER MILLER.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00229-CR

Appeal from the

County Court at Law No. Two

of El Paso County, Texas

(TC#20080C06704)

MEMORANDUM OPINION

	This is an attempted appeal from an order denying habeas corpus relief.  We dismiss for want
of jurisdiction.
	In this case, habeas corpus relief was denied on June 29, 2009.  On August 6, 2009, this
Court sent notice to Appellant that the notice of appeal was not timely, and absent a response, the
appeal would be dismissed.  On August 26, 2009, this Court filed Appellant's "Motion for
Continuance of Appeal of Habeas Corpus."   In order to preserve his right to appeal, Appellant was
required to file a notice of appeal on July 29, 2009.  See Tex. R. App. P. 26.2(a); 26.2(b); Ex parte
Delgado, 214 S.W.3d 56, 58 (Tex. App.-El Paso 2006, pet. ref'd).  Appellant filed a pro se notice
of appeal on August 3, 2009.  The notice of appeal was untimely.  A timely notice of appeal is
necessary to invoke this Court's jurisdiction.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  Because Appellant's notice of appeal was untimely, we lack jurisdiction over his appeal.
Accordingly, we dismiss the appeal.  Furthermore, Appellant's "Motion for Continuance of Appeal
of Habeas Corpus" is denied as moot.
						GUADALUPE RIVERA, Justice

November 18, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)